Name: Council Regulation (EU) 2018/511 of 23 March 2018 amending Regulation (EU) 2018/120 as regards certain fishing opportunities
 Type: Regulation
 Subject Matter: fisheries;  international law;  natural environment
 Date Published: nan

 28.3.2018 EN Official Journal of the European Union L 84/1 COUNCIL REGULATION (EU) 2018/511 of 23 March 2018 amending Regulation (EU) 2018/120 as regards certain fishing opportunities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EU) 2018/120 (1) fixes the fishing opportunities for 2018 for certain fish stocks and groups of fish stocks applicable in Union waters and, for Union vessels, in certain non-Union waters. (2) Certain reporting codes should be modified in order to allow for accurate reporting of catches. Certain references to the footnotes and their wording should be corrected. (3) In Regulation (EU) 2018/120, the total allowable catch (TAC) for sandeel in ICES divisions 2a and 3a and ICES subarea 4 was set at zero. Sandeel is a short-lived species and the relevant scientific advice becomes available in the second half of February, while fishing activities start in April. (4) The catch limits for sandeel in ICES divisions 2a and 3a and ICES subarea 4 should now be amended in line with the latest scientific advice from the International Council for the Exploration of the Sea (ICES), issued on 23 February 2018. (5) For sandeel fisheries, ICES divisions 2a and 3a and ICES subarea 4 are divided into management areas, on the basis of scientific advice. Management area 3r is mainly located in Norwegian waters. However, it also includes Union waters, and some important fishing banks straddled across management areas 2r and 3r. ICES advice sets out that on average 8 % of catches in management area 3r are taken in Union waters. Catch limits for Union waters of management area 3r should be established in accordance with that advice. (6) The TAC for cod in ICES subarea 1 and division 2b should be amended to correctly reflect the fishing opportunities available for Union vessels in that area. (7) The maximum number of longliners allowed for Malta in the ICCAT Convention area that may be authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean should be amended, to take account of the increased number of vessels that are so authorised. (8) Regulation (EU) 2018/120 should therefore be amended accordingly. (9) The catch limits provided for in Regulation (EU) 2018/120 apply from 1 January 2018. The provisions introduced by this Regulation concerning catch limits should therefore also apply from that date. Such retroactive application is without prejudice to the principles of legal certainty and protection of legitimate expectations as the fishing opportunities concerned have not yet been exhausted, HAS ADOPTED THIS REGULATION: Article 1 Annexes IA, IB and IV to Regulation (EU) 2018/120 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2018. For the Council The President E. ZAHARIEVA (1) Council Regulation (EU) 2018/120 of 23 January 2018 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2017/127 (OJ L 27, 31.1.2018, p. 1). ANNEX 1. Annex IA is amended as follows: (a) the fishing opportunities table for sandeel and associated by-catches in Union waters of 2a, 3a and 4 is replaced by the following: Species: Sandeel and associated by-catches Ammodytes spp. Zone: Union waters of 2a, 3a and 4 (1) Denmark 195 875 (2) United Kingdom 4 282 (2) Germany 300 (2) Sweden 7 193 (2) Union 207 650 TAC 207 650 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (b) the fishing opportunities table for greater silver smelt in Union waters of 3a and 4 is replaced by the following: Species: Greater silver smelt Argentina silus Zone: Union waters of 3a and 4 (ARU/3A4-C) Denmark 1 093 Germany 11 France 8 Ireland 8 The Netherlands 51 Sweden 43 United Kingdom 20 Union 1 234 TAC 1 234 Precautionary TAC&#x2019; (c) the fishing oportunities table for tusk in 3a is replaced by the following: Species: Tusk Brosme brosme Zone: 3a (USK/03A.) Denmark 15 Sweden 8 Germany 8 Union 31 TAC 31 Precautionary TAC Article 7(2) of this Regulation applies (d) the fishing opportunities table for tusk in Union and international waters of 5, 6 and 7 is replaced by the following: Species: Tusk Brosme brosme Zone: Union and international waters of 5, 6 and 7 (USK/567EI.) Germany 17 Spain 60 France 705 Ireland 68 United Kingdom 340 Others 17 (4) Union 1 207 Norway 2 923 (5) (6) (7) (8) TAC 4 130 Precautionary TAC Article 12(1) of this Regulation applies Article 7(2) of this Regulation applies (e) the fishing opportunities table for haddock in 3a is replaced by the following: Species: Haddock Melanogrammus aeglefinus Zone: 3a (HAD/03A.) Belgium 12 Denmark 2 070 Germany 132 The Netherlands 2 Sweden 245 Union 2 461 TAC 2 569 Analytical TAC&#x2019; (f) the fishing opportunities table for hake in 3a is replaced by the following: Species: Hake Merluccius merluccius Zone: 3a (HKE/03A.) Denmark 2 890 (9) Sweden 246 (9) Union 3 136 TAC 3 136 (10) Analytical TAC Article 7(2) of this Regulation applies (g) the fishing opportunities table for blue whiting in Union and international waters of 1, 2, 3, 4, 5, 6, 7, 8a, 8b, 8d, 8e, 12 and 14 is replaced by the following: Species: Blue whiting Micromesistius poutassou Zone: Union and international waters of 1, 2, 3, 4, 5, 6, 7, 8a, 8b, 8d, 8e, 12 and 14 (WHB/1X14) Denmark 61 277 (11) Germany 23 825 (11) Spain 51 949 (11) (12) France 42 644 (11) Ireland 47 451 (11) The Netherlands 74 720 (11) Portugal 4 826 (11) (12) Sweden 15 158 (11) United Kingdom 79 513 (11) Union 401 363 (11) (13) Norway 110 000 Faroe Islands 10 000 TAC Not relevant Analytical TAC Article 7(2) of this Regulation applies (h) the fishing opportunities table for blue ling in Union and international waters of 3a is replaced by the following: Species: Blue ling Molva dypterygia Zone: Union and international waters of 3a (BLI/03A-) Denmark 3 Germany 2 Sweden 3 Union 8 TAC 8 Precautionary TAC&#x2019; (i) the fishing opportunities table for ling in Union waters of 3a is replaced by the following: Species: Ling Molva molva Zone: Union waters of 3a (LIN/03A.) Belgium 6 Denmark 50 Germany 6 Sweden 19 United Kingdom 6 Union 87 TAC 87 Precautionary TAC&#x2019; (j) the fishing opportunities table for ling in Union and international waters of 6, 7, 8, 9, 10, 12 and 14 is replaced by the following: Species: Ling Molva molva Zone: Union and international waters of 6, 7, 8, 9, 10, 12 and 14 (LIN/6X14.) Belgium 48 (14) Denmark 8 (14) Germany 173 (14) Spain 3 498 France 3 730 (14) Ireland 935 Portugal 8 United Kingdom 4 296 (14) Union 12 696 Norway 7 500 (15) (16) (17) Faroe Islands 200 (18) (19) TAC 20 396 Precautionary TAC Article 12(1) of this Regulation applies (k) the fishing opportunities table for Norway lobster in 3a is replaced by the following: Species: Norway lobster Nephrops norvegicus Zone: 3a (NEP/03A.) Denmark 8 626 Germany 25 Sweden 3 087 Union 11 738 TAC 11 738 Analytical TAC Article 7(2) of this Regulation applies (l) in footnote 3 of the fishing opportunities table for skates and rays in Union waters of 6a, 6b, 7a-c and 7e-k the reporting code (RJE/7FG) is replaced by (RJE/7FG.); (m) the fishing opportunities table for common sole in 3a and Union waters of Subdivisions 22-24 is replaced by the following: Species: Common sole Solea solea Zone: 3a; Union waters of Subdivisions 22-24 (SOL/3ABC24) Denmark 376 Germany 22 (20) The Netherlands 36 (20) Sweden 14 Union 448 TAC 448 Analytical TAC (n) the fishing opportunities table for horse mackerel and associated by-catches in Union waters of 4b, 4c and 7d is replaced by the following: Species: Horse mackerel and associated by-catches Trachurus spp. Zone: Union waters of 4b, 4c and 7d (JAX/4BC7D) Belgium 14 (21) Denmark 5 985 (21) Germany 529 (21) (22) Spain 111 (21) France 497 (21) (22) Ireland 376 (21) The Netherlands 3 604 (21) (22) Portugal 13 (21) Sweden 75 (21) United Kingdom 1 425 (21) (22) Union 12 629 Norway 2 550 (23) TAC 15 179 Precautionary TAC 2. Annex IB is amended as follows: (a) the fishing opportunities table for cod in 1 and 2b is replaced by the following: Species: Cod Gadus morhua Zone: 1 and 2b (COD/1/2B.) Germany 5 409 (26) Spain 12 047 (26) France 2 461 (26) Poland 2 359 (26) Portugal 2 472 (26) United Kingdom 3 552 (26) Other Member States 390 (24) (26) Union 28 690 (25) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (b) the fishing opportunities table for redfish (pelagic) in Greenland waters of NAFO 1F and Greenland waters of 5, 12 and 14 is replaced by the following: Species: Redfish (pelagic) Sebastes spp. Zone: Greenland waters of NAFO 1F and Greenland waters of 5, 12 and 14 (RED/N1G14P) Germany 858 (27) (28) (29) France 4 (27) (28) (29) United Kingdom 6 (27) (28) (29) Union 868 (27) (28) (29) Norway 628 (27) (28) Faroe Islands 0 (27) (28) (30) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply 3. In Annex IV, point 4, table A is replaced by the following: Table A Number of fishing vessels (31) Cyprus (32) Greece (33) Croatia Italy France Spain Malta (34) Purse Seiners 1 1 16 12 20 6 1 Longliners 20 (35) 0 0 30 8 31 54 Baitboat 0 0 0 0 37 60 0 Handline 0 0 12 0 33 (36) 2 0 Trawler 0 0 0 0 57 0 0 Other artisanal (37) 0 42 0 0 118 184 0 (1) Excluding waters within six nautical miles of the UK baselines at Shetland, Fair Isle and Foula. (2) Up to 2 % of the quota may consist of by-catches of whiting and mackerel (OT1/*2A3A4). By-catches of whiting and mackerel counted against the quota pursuant to this provision and by-catches of species counted against the quota pursuant to Article 15(8) of Regulation (EU) No 1380/2013 shall, together, not exceed 9 % of the quota. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IID: Zone : Union waters of sandeel management areas 1r 2r (3) 3r 4 5r 6 7r (SAN/234_1R) (SAN/234_2R) (SAN/234_3R) (SAN/234_4) (SAN/234_5R) (SAN/234_6) (SAN/234_7R) Denmark 126 837 4 717 8 177 55 979 0 165 0 United Kingdom 2 772 103 179 1 224 0 4 0 Germany 194 7 13 86 0 0 0 Sweden 4 658 173 300 2 056 0 6 0 Union 134 461 5 000 8 669 59 345 0 175 0 Total 134 461 5 000 8 669 59 345 0 175 0 (3) In management area 2r the TAC may only be fished as a monitoring TAC with an associated sampling protocol for the fishery. (4) Exclusively for by-catches. No directed fisheries are permitted under this quota. (5) To be fished in Union waters of 2a, 4, 5b, 6 and 7 (USK/*24X7C). (6) Special condition: of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in 5b, 6 and 7. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in 5b, 6 and 7 shall not exceed the following amount, in tonnes (OTH/*5B67-): 3 000. By-catch of cod under this provision in area 6a may not be more than 5 %. (7) Including ling. The following quotas for Norway shall only be fished with long-lines in 5b, 6 and 7: Ling (LIN/*5B67-) 7 500 Tusk (USK/*5B67-) 2 923 . (8) The tusk and ling quotas for Norway are interchangeable up to the following amount, in tonnes: 2 000. (9) Transfers of this quota may be effected to Union waters of 2a and 4. However, such transfers shall be notified in advance to the Commission. (10) Within the following overall TAC for the northern stock of hake: 111 785. (11) Special condition: within a total access quantity of 21 500 tonnes for the Union, Member States may fish up to the following percentage of their quotas in Faroese waters (WHB/*05-F.): 9,2 %. (12) Transfers of this quota may be effected to 8c, 9 and 10; Union waters of CECAF 34.1.1. However, such transfers shall be notified in advance to the Commission. (13) Special condition: from the EU quotas in Union and international waters of 1, 2, 3, 4, 5, 6, 7, 8a, 8b, 8d, 8e, 12 and 14 (WHB/*NZJM1) and in 8c, 9 and 10; Union waters of CECAF 34.1.1 (WHB/*NZJM2), the following quantity may be fished in the Norwegian Economic Zone or in the fishery zone around Jan Mayen: 227 975. (14) Special condition: not more than 15 % of this quota may be fished in Union waters of 4 (LIN/*04-C.). (15) Special condition: of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in 5b, 6 and 7. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in 5b, 6 and 7 shall not exceed the following amount, in tonnes (OTH/*6X14.): 3 000. By-catch of cod under this provision in area 6a may not be more than 5 %. (16) Including tusk. The quotas for Norway shall only be fished with long-lines in 5b, 6 and 7, and they amount to: Ling (LIN/*5B67-) 7 500 Tusk (USK/*5B67-) 2 923 . (17) The ling and tusk quotas for Norway are interchangeable up to the following amount, in tonnes: 2 000. (18) Including tusk. To be fished in 6b and 6a north of 56 ° 30 ² N (LIN/*6BAN.). (19) Special condition: of which an incidental catch of other species of 20 % per ship, at any moment, is authorised in 6a and 6b. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in 6a and 6b shall not exceed the following amount, in tonnes (OTH/*6AB.): 75. (20) Quota may be fished in Union waters of 3a, Subdivisions 22-24 only. (21) Up to 5 % of the quota may consist of by-catches of boarfish, haddock, whiting and mackerel (OTH/*4BC7D). By-catches of boarfish, haddock, whiting and mackerel counted against the quota pursuant to this provision and by-catches of species counted against the quota pursuant to Article 15(8) of Regulation (EU) No 1380/2013 shall, together, not exceed 9 % of the quota. (22) Special condition: up to 5 % of this quota fished in division 7d may be accounted for as fished under the quota concerning the following zone: Union waters of 2a, 4a, 6, 7a-c, 7e-k, 8a, 8b, 8d and 8e; Union and international waters of 5b; international waters of 12 and 14 (JAX/*2A-14). (23) May be fished in Union waters of 4a but may not be fished in Union waters of 7d (JAX/*04-C.). (24) Except Germany, Spain, France, Poland, Portugal and the United Kingdom. (25) The allocation of the share of the cod stock available to the Union in the zone Spitzbergen and Bear Island and the associated by-catches of haddock are entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (26) By-catches of haddock may represent up to 14 % per haul. The by-catch quantities of haddock are in addition to the quota for cod. (27) May only be fished from 10 May to 31 December. (28) May only be fished in Greenland waters within the Redfish Conservation Area bounded by the lines joining the following coordinates: Point Latitude Longitude 1 64 ° 45 ² N 28 ° 30 ² W 2 62 ° 50 ² N 25 ° 45 ² W 3 61 ° 55 ² N 26 ° 45 ² W 4 61 ° 00 ² N 26 ° 30 ² W 5 59 ° 00 ² N 30 ° 00 ² W 6 59 ° 00 ² N 34 ° 00 ² W 7 61 ° 30 ² N 34 ° 00 ² W 8 62 ° 50 ² N 36 ° 00 ² W 9 64 ° 45 ² N 28 ° 30 ² W (29) Special condition: this quota may also be fished in international waters of the Redfish Conservation Area mentioned above (RED/*5-14P). (30) May only be fished in Greenland Waters of 5 and 14 (RED/*514GN). (31) The numbers shown in sections 1, 2 and 3 may decrease in order to comply with international obligations of the Union. (32) One medium size purse seiner may be replaced by no more than 10 longline vessels or one small purse seiner and no more than three longline vessels. (33) One medium size purse seiner may be replaced by no more than 10 longline vessels or one small size purse seine vessel and three other artisanal vessels. (34) One medium size purse seiner may be replaced by no more than 10 longline vessels. (35) Polyvalent vessels, using multi-gear equipment. (36) Line vessels operating in the Atlantic. (37) Polyvalent vessels, using multi-gear equipment (longline, handline, trolling line).